Citation Nr: 9930886	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-43 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable evaluation for left ankle sprain 
and chip fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  By this rating decision, the RO 
established service connection for the left ankle disorder 
and assigned a 0 percent rating for the disability effective 
from August 1995.

The veteran failed to appear for a hearing which had been 
scheduled for April 1999.  Thus, the case will be processed 
as though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.704(d).


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his left 
ankle sprain and chip fracture is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
is well-grounded and VA has a duty to assist the veteran with 
the development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran has reported that his service-connected left 
ankle sprain and chip fracture is productive of constant pain 
and weakness which prevents him from walking or standing 
still for any length of time.

38 C.F.R. § 4.40 provides that it is essential that the 
examination on which the ratings are based adequately portray 
any functional loss which may be due to pain.  In other words 
the impact of the pain must be considered in making a rating 
determination.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  When evaluating a 
service-connected disability involving the musculoskeletal 
system, adequate consideration must be given to whether the 
rating addresses functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.

The veteran was afforded VA joints examinations in January 
1996 and November 1997.  The January 1996 examination report 
noted that the veteran had full range of motion of the left 
ankle and the diagnosis was old united chip fracture, tip of 
medial malleolus left ankle, pain relieved by splint and 
Motrin.  The examiner further noted that, without Motrin and 
splint, the veteran would probably have a recurrence of pain.  
Similarly, the November 1997 examination report noted that 
the veteran continue to complain of left ankle pain.  Range 
of motion testing of the left ankle demonstrated flexion to 
90 degrees and extension to 60 degrees.  The diagnosis was 
status post left ankle sprain with chip in the left ankle 
causing increased secondary pain the in the ankle.  

In this regard, the Board notes that, although the January 
1996 and November 1997 VA examinations included range of 
motion testing of the left ankle and noted the veteran's 
complaints of pain in this extremity, the reports of these 
examinations do not adequately address the extent to which 
the veteran's left ankle pain affects his ability to 
function.  The examiners did not comment on the veteran's 
complaints of left ankle pain or indicate the extent to which 
pain affects his ability to function.  Likewise, the 
examiners did not indicate whether or not the motion achieved 
was pain free, i.e., whether the motion reported was 
indicative of the veteran's functional range of motion.  
Accordingly, the Board finds that another examination is 
required.

The RO attention is directed to a recent decision by the 
United States Court of Appeals for Veterans Claims (Court) 
which held that a claim placed in appellate status by 
disagreement with the original or initial rating award but 
not yet ultimately resolved, as in this case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), the Board is 
deferring adjudication of the issue on appeal pending a 
remand of the case to the RO for the following development:

1. The RO should request the veteran to 
identify all medical care providers 
who have treated him for his left 
ankle since 1995.  The RO should 
obtain medical records from all 
sources identified by the veteran.

2. Thereafter, the veteran should be 
afforded an examination by an 
appropriate specialist to assess the 
status of his left ankle sprain and 
chip fracture.  The claims folder 
should be made available to the 
examiner, the receipt of which should 
be acknowledged in the examination 
report.  All subjective complaints and 
objective findings should be reported 
in detail.  Any indicated diagnostic 
studies should be accomplished.  The 
functional range of motion, i.e., that 
motion which the veteran can achieve 
without pain, should be recorded in 
numbers of degrees.  The examiner 
should specifically designate any 
portions of the arcs of motion which 
are painful.  The examiner should also 
comment on the absence or presence of 
any related pain or tenderness, 
weakness or fatigue on standing, 
muscle atrophy, or any unusual motions 
on walking.  The examiner should 
provide and opinion as to the effect 
of the left ankle sprain and chip 
fracture on the veteran's ability to 
function and the degree of functional 
loss that is likely to result from a 
flare-up of symptoms or on extended 
use of the affected joints.

3. The RO should review the examination 
report to ensure complete compliance 
with this remand.  If the report does 
not provided the requested findings 
and opinions, it must be returned to 
the examiner for corrective action.

4. Thereafter, the RO should readjudicate 
the claim for a compensable evaluation 
for left ankle sprain and chip 
fracture with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, as well as the Court's 
guidance in Fenderson, supra.

If the benefit sought on appeal continues to be denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
receives further notice.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












